DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings filed on April 29th, 2019 have been entered and accepted.

Election/Restrictions
Newly submitted claims 16 – 21 are directed to inventions that are independent or distinct from the invention originally claimed for the following reasons: 
Species I: Claims 1 – 7 and 13 – 15 drawn to method comprising introducing an adhesive into a cavity.
Species II: Claims 16 – 18 drawn to method comprising applying an adhesive in a fluid form wherein the adhesive flows into and fills the cavity to form an adhesive layer.
Species III: Claims 19 – 21 drawn to method comprising applying an adhesive in a fluid form wherein the adhesive flows into and fills the cavity to form an adhesive layer without heating the viscous adhesive.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: Species I, II, and III lack unity of invention because the groups do not share the same or corresponding technical feature: The three species are different methods of attaching the two window components. In addition, the species are independent or distinct because the different species haves mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record. There would be a serious search and examination burden if the restriction were not required because the inventions of claims 16 – 21 would require a different field of search and the prior art applicable to one invention would not likely be applicable to another invention. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 16 – 21 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim 9 is dependent on non-elected cancelled claim 8 and is still featured in the claim set. Appropriate correction is required.

Response to Arguments
Applicant's arguments filed February 7th, 2022 have been fully considered but they are not persuasive. 
In response to applicant's argument that the prior art references do not specifically recite attaching an adhesive to window components, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art to patentably distinguish the claimed invention from the prior art.  If the prior art structures and methods can perform the intended use, then it meets the claim. Furthermore, Callie (US 2015/0247071) discloses using an adhesive to join components, comprising metals and plastics, to each other (Para. 39). 
In response to applicant's argument that Nishikawa does not teach an anchor portion as an adhesive between the first and second window components, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the invention of Nishikawa, by applying an adhesive to be the anchor portion between the first and second components. One would be motivated to make this modification to produce good adhesive strength between the two components (Caillie – Para. 64).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 – 2, 5 – 7, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Nishikawa (US 2016/0052202) in view of Callie (US 2015/0247071).
Regarding claim 1, Nishikawa discloses a method for attaching a first component to a second component (Abstract), comprising the steps of engraving a surface of a first component (ref. #10) with a cavity by subjecting the first component to a laser beam at a polar angle (Para. 59; Fig. 4), and attaching the second component (ref. #20) to the first component by introducing an anchor portion into the cavity (ref. #11) (Para. 52). However, Nishikawa does not teach the anchor portion being an adhesive provided between the first and second components.
Yet, in a similar field of endeavor, Caillie discloses a method for joining two components to achieve a strong adhesive effect (Abstract). Furthermore, Caillie discloses adhering two components, such as metals or plastics, by applying an adhesive to one partner (Para. 80; Para. 60; Para. 39).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the invention of Nishikawa, by applying an adhesive to be the anchor portion between the first and second components. One would be motivated to make this modification to produce good adhesive strength between the two components (Caillie – Para. 64).
Regarding claim 2, Nishikawa in view of Caillie teaches the invention disclosed in claim 1, as discussed above. Furthermore, Nishikawa discloses the cavity is engraved at a polar angle different from 0 degrees (Para. 59; Fig. 4).
Regarding claim 5, Nishikawa in view of Caillie teaches the invention disclosed in claim 1, as discussed above. Furthermore, the cavity formed in Nishikawa forms the shape of a circle (Fig. 4).
Regarding claim 6, Nishikawa in view of Caillie teaches the invention disclosed in claim 1, as discussed above. Furthermore, Nishikawa discloses the first component is made from metal (Para. 38).
Regarding claim 7, Nishikawa in view of Caillie teaches the invention disclosed in claim 1, as discussed above. Furthermore, specifying that the method is performed by at least two lasers is a duplication of parts limitation. This limitation would have been obvious to one of ordinary skill in the art, as a duplication of parts. It has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced (see MPEP § 2144.04(VI)(B)).
Regarding claim 15, Nishikawa in view of Caillie teaches the invention disclosed in claim 1, as discussed above. Furthermore, Nishikawa discloses the step of pressing the first and second components against each other (Para. 52; Fig. 1). 

Claims 3 – 4 and 13 – 14 are rejected under 35 U.S.C. 103 as being unpatentable over Nishikawa and Callie as applied to claim 1 above, and further in view of Fan (US 2016/0167353).
Regarding claim 3, Nishikawa in view of Caillie teaches the invention disclosed in claim 1, as discussed above. However, these references do not disclose further engraving the first component with a laser beam in a different direction to create a further cavity.
Yet in a similar field of endeavor, Fan discloses a method of joining a first component and a second component (Abstract). This method includes forming a plurality of cavities in a first component (ref. #130) with laser beams in different directions (Para. 32), forming cavities that do not extend into the surface of the first component in parallel directions (Fig. 1).
It would have been obvious to one of ordinary skill in that art at the time to modify the invention of Nishikawa and Caillie, by creating a further cavity as described in the instant claim. One would be motivated to make this modification to increase contact surface are during bonding and to improve the strength of the bond (Fan – Para. 37).
Regarding claim 4, Nishikawa in view of Caillie and Fan teaches the invention disclosed in claim 3, as discussed above. Furthermore, the cavities of the first component disclosed in Fan appear to be engraved at the same polar angle bit at different azimuth angles (Fig. 1).
Regarding claim 13, Nishikawa in view of Caillie teaches the invention disclosed in claim 1, as discussed above. However, these references do not discloses engraving the second component with a cavity by subjecting the second component with a laser beam. However, Fan discloses engraving both the first and second components with a cavity (Para. 26) by subjecting the components to a laser beam (Para. 31). It would have been obvious to one of ordinary skill in the art to modify the invention of Nishikawa and Caillie by engraving the second component with a cavity, as Fan shows this is a known option in the art. It has been shown that a person of ordinary skill has good reason to pursue the known options in their art. If this leads to an anticipated success, it is likely that it was not due to innovation but of ordinary skill and common sense. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).
Regarding claim 14, Nishikawa in view of Caillie and Fan teaches the invention disclosed in claim 13, as discussed above. Furthermore, Caillie discloses the adhesive is a light curable adhesive (Para. 62). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUKOREDE ESAN whose telephone number is (571)272-0116. The examiner can normally be reached 9:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/O.E./Examiner, Art Unit 1741                                                                                                                                                                                                        


/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743